December   29, 197 1



Honorable William B. Sullivant               Opinion No. M- 1025
District Attorney
235th Judicial District                      Re: Whether “riprap” falls within
County Courthouse                                the definition of “loose
Decatur, Texas 76234                             material” as contained in
                                                 Section 3A (b) of House Bill
                                                 No. 759, Acts 62nd Legisla-
                                                 ture, 1971, R.S., Ch. 363,
                                                 p. 1376.

Dear Mr. Sullivant:

    Your request for an opinion of this Office and later supplemented
by letter dated November 22, 1971, asks whether “r’iprap” would come
within the definition of loose material as set out in Section 3A (b) of
House Bill No. 759. The above-referenced      provision of the Act reads
as follows:

          “(b) As used in this section, ‘loose material’ means
          dirt, sand, gravel, wood chips, or other material
          that is capable of blowing or spilling from a vehicle
          as a result of movement or exposure to air, wind
          currents,   or weather, but shall not include agri-
          cultural products in their natural state. ”

     Inasmuch as “riprap” as you have defined it is crushed stone having
a general.diameter    of between 12 and 24 inches and such stone you have
stated has fallen off of trucks onto the highways, we hold that “riprap”
is capable of falling off of vehicles as a result of the movement thereof
and consequently “loose material” within the purview of the Act.

    It is clear from a reading of the language of the statute that the exact
nomenclature of the commodity being transported     is not, except insofar
as agricultural   products are concerned, the determining factor regarding
the applicability  of the Act. The purpose and intent of the Act is to

                                   -4999 -
                                                     .


Honorable    William B. Sullivant,   page 2              (M-1025)




prevent or prohibit any loose material from being load&i and ‘mans- .: ‘, .,
ported in such a manner as would allow the material to, blow or spill
from the truck onto the highways because of movement or wind,
thereby endangering the traveling public.

    To illustrate the applicability of the Act, a ~load of wat.ermelon&        ;
the same being agricultural      products in the natural state, would, not. be
covered by the Act even though a watermelon is “capable of spilling”
from a truck because of the movement of that vehicle.          On the’other
hand, a load of rocks or boulders of the same size and shape as your
average watermelon would be covered under the provisions of the Act
inasmuch as they fall within the broad language of any “other material
that is capable of . . . spilling from a vehicle as a result of movement. . . .”

    Therefore,     in view of the facts presented,        we answer $our question
in the affirmative.

                             SUMMARY

                “Riprap” under the facts presented,    being a             ,’ .,
            material which is capable of spilling from a truck
            or motor vehicle because of its,movement or
            exposure to air, wind currents,    or weather, falls
            within the definition of loose material as contained
            in Section 3A (b) of House Bill No. 759.

                                     Y&?s very truly,




                                                                    exas

Prepared    by Rex H. White, Jr.
Assistant   Attorney General

APPROVED:

OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
                                      -5ooo-
Honorable   William 8. Sullivant,   page 3    (M-   1025)



Bart Boling
James Maxwell
Scott Garrison
Wardlow Lane

SAM MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                     -5OOl-